Citation Nr: 1216828	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-27 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1991 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision that denied service connection for depression and anxiety.  The Veteran timely appealed.  These are the only issues that have been perfected on appeal.

In February 2012, the Veteran testified during a video conference hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has recently held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed. Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran contends that service connection for an acquired psychiatric disability, to include an anxiety disorder and depression, is warranted on the basis that his depression began shortly after his enlistment and became severe after he was stationed in Korea.  The Veteran also reports that, soon after his service discharge, he was diagnosed with depression and started taken medications for treatment in 1994.
 
While the narrative reason for separation in May 1993 noted on the Veteran's Form DD214 reflects personality disorder, his service treatment records do not reflect any findings or complaints of a personality disorder or psychiatric disability.

Service treatment records, dated in March 1993, show that the Veteran was treated for severe job-related stress with physical symptoms (gastrointestinal irritation and headaches), worsening over the past six-to-seven months as job stress had increased.

The post-service records show that the Veteran continues to suffer from depression and anxiety; and include diagnoses of depressive disorder, not otherwise specified; dysthymia, chronic; major depression, recurrent; and generalized anxiety disorder.

In February 2012, the Veteran testified that he went to Korea in June 1992 where he was assigned to a small room with two other people.  He testified that he did not have any friends or social connections and that most of the people he worked with did a lot of drinking, going to bars, and hiring prostitutes.  The Veteran was not interested in participating in those activities.  He testified that he became really depressed and very unhappy, and went to a doctor because his stomach was constantly upset.  He was asked about stress, but really could not tell anyone the whole story because he was gay.  He noted that, at that time, homosexual individuals were killed and bad things happened to gay people in the military.  The Veteran testified that he told his commander that he was gay, not doing well, and was unhappy.  According to the Veteran, his commander did not feel comfortable with the situation at that time and explained that she would use a "personality disorder" clause to help the Veteran leave active service.

The Board notes that service treatment records also reflect a two-month history of epigastric pain, not related to meals, and increased stress in the Veteran's personal life in October 1992.  

In January 2012, the Veteran submitted a statement from his retired Company Commander, who recalled that the Veteran came to her about his status as a gay man and his fear for his safety because of his gay status.  She indicated that the Veteran was bright, articulate, and in good standing so she accommodated his desire to leave active service.  Additional statements from the Veteran's mother and sister indicate that the Veteran's depression had started in Korea.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board is required to analyze the credibility and probative value of the evidence of record.  Under these circumstances, the Board finds that an examination is needed to determine whether it is at least as likely as not that the Veteran has an acquired psychiatric disability, to include an anxiety disorder and depression, that either had its onset during service or is otherwise related to his active service or to a service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of an acquired psychiatric disability, to include an anxiety disorder and depression, and the likely etiology of the disease or injury. 

For any current psychiatric disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) either that it had its onset in active service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include the history of epigastric pain and increased stress noted in October 1992 and March 1993; the diagnosis and treatment for depression in 1994; and the Veteran's claim of continuing depression and anxiety problems since then.  

The examiner should address the Veteran's credible testimony regarding his struggles with being gay in the military as well as the credible statements from the Veteran's family members and commanding officer regarding their observations of the Veteran's mental status during service and after service.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


